                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KAREN S. DYE,                                     )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         ) Case No. 4:19-CV-832 PLC
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
            Defendant.                            )

                               MEMORANDUM AND ORDER

       This case is before the Court on Defendant Andrew Saul’s motion to reverse the decision

of the administrative law judge (ALJ) and remand the case to Defendant pursuant to sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). [ECF No. 16] Plaintiff

has no objection and “requests that the Court grant Defendant’s motion to reverse and remand[.]”

[ECF No. 17]

       On April 5, 2019, Plaintiff filed a complaint seeking review of Defendant’s decision that

Plaintiff was not under a disability within the meaning of the Social Security Act. [ECF No. 1]

Defendant filed his answer and a transcript of the administrative proceedings. [ECF Nos. 6, 7]

Plaintiff filed a brief in support of the complaint, as well as a statement of uncontroverted facts.

[ECF Nos. 12, 13]

       On October 7, 2019, Defendant filed the instant motion to reverse and remand the case

for further action under 42 U.S.C. § 405(g), which permits the Court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g). Defendant states that the ALJ based her finding that Plaintiff was able to
perform her past relevant work as a radio announcer on the vocational expert’s erroneous

testimony that the job of radio announcer was sedentary. Defendant reasons that, because the

Dictionary of Occupational Titles classifies the job of announcer as a light level job, not a

sedentary level job, “[r]emand is needed to provide the ALJ an opportunity to obtain additional

vocational expert testimony and further evaluate whether Plaintiff can perform past relevant

work or other work.”

       Based on the record, the Court grants Defendant’s unopposed motion to reverse the

ALJ’s decision and remand this matter to Defendant for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). Accordingly,

       IT IS HEREBY ORDERED that Defendant’s unopposed motion to reverse and remand

[ECF No. 16] is GRANTED.

       A separate judgment in accordance with this Memorandum and Order is entered this

same date.




                                                   PATRICIA L. COHEN
                                                   UNITED STATES MAGISTRATE JUDGE


Dated this 21st day of October, 2019




                                              2
